Citation Nr: 0720269	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-06 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thyroid condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied entitlement to service 
connection for a thyroid condition. 


FINDING OF FACT

Notwithstanding medical data on file denoting the presence of 
current disablement of the veteran due to a thyroid 
condition, competent evidence of a nexus between this 
disorder and the veteran's period of service is lacking.


CONCLUSION OF LAW

A thyroid condition was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004, a rating 
decision in July 2004, and a statement of the case in 
February 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim as the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.




Service connection for a thyroid condition

The veteran essentially contends in statements on file that 
he has a thyroid condition that originated in service or is 
otherwise the result of his period of active duty.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  The 
United States Court of Appeals for the Federal Circuit has 
held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
Here, while the veteran was found in January 1974 to have a 
slightly elevated parathyroid titer none of the 
contemporaneous service medical records show complaints or 
findings referable to the veteran's thyroid.  His elevated 
parathyroid titer revealed on a battery of blood tests was 
recorded by a service clinician to be compatible with 
immunizations provided to the veteran.  On the veteran's 
August 1974 medical examination for service separation, no 
pertinent abnormalities were shown on clinical evaluation of 
the endocrine system or on serology tests.  

The post service evidence shows that the veteran is currently 
being treated for control of hypothyroidism.  The date of 
onset of this disorder is unclear although the clinical 
record before the Board shows the initial references to this 
disorder in the mid-1990s, many years after service.  

The initial clinical manifestation of the veteran's thyroid 
condition, as indicated above, is too remote in time from the 
veteran's service to support the claim that the condition is 
related to service absent objective evidence to the contrary.  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed Cir 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Furthermore, the competent 
medical evidence, while showing the presence of a current 
thyroid condition, does not demonstrate any relationship 
between this condition and the veteran's service.

The Board finds that an examination is not required in this 
case because the pertinent service records do not show any 
event, injury, or disease involving the thyroid.  38 C.F.R. 
§ 3.159(c)(4).  The veteran had an abnormal parathyroid 
reading on lab testing, found to be the result of 
immunizations provided in service.

Here there is absent from the record competent (medical) 
evidence linking the veteran's post service hypothyroidism to 
his period of service.  Rather it is only the veteran that 
voices an opinion about the relationship between his post 
service hypothyroidism and his period of service.  The record 
does not reflect that the veteran has the requisite medical 
background or training so as to render his opinion as o 
questions of medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Absent competent evidence of a nexus between the veteran's 
current hypothyroidism and the veteran's service, a 
preponderance of the evidence is against entitlement to 
service connection for this disorder.  In reaching this 
decision the Board has considered the provisions of 38 
U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claim for service 
connection, that statue is not for application in this 
instance.




ORDER

Service connection for a thyroid condition is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


